SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33166 Allegiant Travel Company (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4745737 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8360 S. Durango Drive, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number,Including Area Code: (702) 851-7300 (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of the registrant’s common stock outstanding as of the close of business on November 1, 2012 was 19,289,811. 1 Allegiant Travel Company Form10-Q September 30, 2012 INDEX PART I. FINANCIAL INFORMATION ITEM 1. Unaudited Condensed Consolidated Financial Statements 3 · Condensed Consolidated Balance Sheet as of September 30, 2012 (unaudited) and December 31, 2011 3 · Condensed Consolidated Statement of Income for the three and nine months ended September 30, 2012 and 2011 (unaudited) 4 · Condensed Consolidated Statement of Comprehensive Income for the three andnine months ended September 30, 2012 and 2011 (unaudited) 5 · Condensed Consolidated Statement of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 6 · Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4. Controls and Procedures 26 PART II. OTHER INFORMATION 27 ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 6. Exhibits 27 2 PART1. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED BALANCE SHEET (in thousands, except for share amounts) September 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Accounts receivable, net Expendable parts, supplies and fuel, net of allowance for obsolescence of $695 and $395 at September 30, 2012 and December 31, 2011, respectively Prepaid expenses Deferred income taxes 14 13 Other current assets Total current assets Property and equipment, net Restricted cash, net of current portion Long-term investments Investment in and advances to unconsolidated affiliates, net Deposits and other assets Total assets $ $ Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Air traffic liability Total current liabilities Long-term debt and other long-term liabilities: Long-term debt, net of current maturities Deferred income taxes Total liabilities Stockholders' equity: Common stock, par value $.001, 100,000,000 shares authorized; 21,791,412 and 21,573,794 shares issued; 19,282,965 and 19,079,907 shares outstanding, as of September 30, 2012 and December 31, 2011, respectively 22 22 Treasury stock, at cost, 2,508,447 and 2,493,887 shares at September 30, 2012 and December 31, 2011, respectively ) ) Additional paid in capital Accumulated other comprehensive income (loss), net 43 ) Retained earnings Total Allegiant Travel Company stockholders' equity Noncontrolling interest - Total equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED STATEMENT OF INCOME (unaudited, in thousands, except for per share amounts) Three months ended September 30, Nine months ended September 30, OPERATING REVENUE: Scheduled service revenue $ Ancillary revenue: Air-related charges Third party products Total ancillary revenue Fixed fee contract revenue Other revenue Total operating revenue OPERATING EXPENSES: Aircraft fuel Salary and benefits Station operations Maintenance and repairs Sales and marketing Aircraft lease rentals - - Depreciation and amortization Other Total operating expenses OPERATING INCOME OTHER (INCOME) EXPENSE: Earnings from unconsolidated affiliates, net ) Interest income ) Interest expense Total other (income) expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME Net loss attributable to noncontrolling interest ) - ) - NET INCOME ATTRIBUTABLE TO ALLEGIANT TRAVEL COMPANY $ Earnings per share to common stockholders: Basic $ Diluted $ Weighted average shares outstanding used in computing earnings per share to common stockholders: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited, in thousands) Three months ended September 30, Nine months ended September 30, Net income $ Other comprehensive income (loss): Unrealized income (loss) on available-for-sale securities ) ) Income tax (benefit) expense related to unrealized income (loss) on available-for-sale securities ) 49 ) 30 Total other comprehensive income (loss) 91 ) 69 ) Total comprehensive income Comprehensive loss attributable to noncontrolling interest ) - ) - Comprehensive income attributable to Allegiant Travel Company $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited, in thousands) Nine months ended September 30, OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on aircraft and other equipment disposals Provision for obsolescence of expendable parts, supplies and fuel Amortization of deferred financing costs and original issue discount Stock-based compensation expense Deferred income taxes Excess tax benefits from stock-based compensation ) ) Changes in certain assets and liabilities: Restricted cash ) Accounts receivable ) ) Expendable parts, supplies and fuel ) ) Prepaid expenses ) ) Other current assets ) Accounts payable Accrued liabilities ) Air traffic liability Net cash provided by operating activities INVESTING ACTIVITIES: Purchase of investment securities ) ) Proceeds from maturities of investment securities Purchase of property and equipment, including pre-delivery deposits ) ) Interest during refurbishment of aircraft ) - Proceeds from sale of property and equipment Investment in unconsolidated affiliates, net ) ) Increase in deposits and other assets Net cash used in investing activities ) ) FINANCING ACTIVITIES: Excess tax benefits from stock-based compensation Proceeds from exercise of stock options and stock-settled SARs Proceeds from the issuance of long-term debt Repurchase of common stock ) ) Principal payments on long-term debt ) ) Payments for deferred financing costs - ) Payments for sale of ownership interest in subsidiary ) - Net cash provided by financing activities Net change in cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Non- cash transactions: Assets acquired in sale of ownership interest in subsidiary $ - Deposits applied against flight equipment purchase - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 ALLEGIANT TRAVEL COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, in thousands, except share and per share amounts) Note 1 — Summary of Significant Accounting Policies Basis of Presentation: The accompanying unaudited condensed consolidated financial statements include the accounts of Allegiant Travel Company (the “Company”) and its wholly-owned operating subsidiaries. Investments in affiliates in which ownership interest ranges from 20 to 50 percent and provide the Company the ability to exercise significant influence over operating and financial policies are accounted for under the equity method. All intercompany balances and transactions have been eliminated. These unaudited condensed consolidated financial statements reflect all normal recurring adjustments, which management believes are necessary to present fairly the financial position, results of operations, and cash flows of the Company for the respective periods presented. Certain information and footnote disclosures normally included in the annual consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission for Form 10-Q. These unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company and notes thereto included in the annual report of the Company on Form 10-K for the year ended December 31, 2011, filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. The interim results reflected in the unaudited condensed consolidated financial statements are not necessarily indicative of the results that may be expected for other interim periods or for the full year. Reclassifications: Certain reclassifications have been made to the prior period’s financial statements to conform to 2012 classifications. These reclassifications had no effect on the previously reported net income. Revenue Recognition:Scheduled service revenue consists of passenger revenue generated from limited frequency nonstop flights in our route network recognized when the travel-related service or transportation is provided or when the itinerary expires unused. Nonrefundable scheduled itineraries expire on the date of the intended flight, unless the date is extended by notification from the customer in advance. Itineraries sold for transportation, but not yet used, as well as unexpired credits, are included in air traffic liability. Various taxes and fees assessed on the sale of tickets to end customers are collected by the Company as an agent and remitted to taxing authorities. These taxes and fees have been presented on a net basis in the Company’s consolidated statements of income and recorded as a liability until remitted to the appropriate taxing authority. Fixed fee contract revenue consists largely of long-term agreements to provide charter service on a seasonal and ad hoc basis.Fixed fee contract revenue is recognized when the transportation is provided. Ancillary revenue consists of passenger revenue from air-related charges and third party products. Air-related charges include optional services provided to passengers such as baggage fees, the use of our website to purchase scheduled service transportation, advance seat assignments and other services.Revenues from air-related charges are recognized when the transportation is provided if the product is not deemed independent of the original ticket sale.Fees imposed on passengers making changes and cancellations to nonrefundable itineraries are air-related charges deemed independent of the original ticket sale.Therefore, revenues from change fees and cancellation fees are recognized as they occur. Ancillary revenue is also generated from the sale of third party products such as hotel rooms, rental cars, ticket attractions and other items. Revenues from the sale of third party products are recognized at the time the product is utilized, such as the time a purchased hotel room is occupied. The amount of revenues attributed to each element of a bundled sale involving air-related charges and third party products in addition to airfare is determined in accordance with accounting standards for revenue arrangements with multiple deliverables. The sale of third party products is recorded net of amounts paid to wholesale providers, travel agent commissions and transaction costs in accordance with revenue reporting accounting standards. 7 Other revenue is generated from leased out aircraft and flight equipment and other miscellaneous sources. Lease revenue is recognized on a straight-line basis over the lease term. Note 2 — Newly Issued Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2011-05, “Presentation of Comprehensive Income” (“ASU 2011-05”), which amends Topic 220 in the FASB Accounting Standards Codification (“ASC”) for the presentation of comprehensive income in the financial statements. This new guidance allows companies the option to present other comprehensive income in either a single continuous statement or in two separate but consecutive statements. Under both alternatives, companies are required to present each component of net income and comprehensive income. In December 2011, FASB issued Accounting Standards Update No. 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05” (“ASU 2011-12”), to defer the effective date of the specific requirement to present items reclassified out of accumulated other comprehensive income to net income alongside their respective components of net income and other comprehensive income. All other provisions of this update, which are to be applied retrospectively, are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.The Company adopted the updated guidance during thefirst quarter of2012. Adoption impacts the presentation of the Company’s consolidated financial statements, but does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. In May 2011, the FASB issued Accounting Standards Update No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”),” which amends Topic 820 in the ASC and relates to a major convergence project of the FASB and the International Accounting Standards Board to improve IFRS and U.S. GAAP. This new guidance results in a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between IFRS and U.S. GAAP. The new guidance also changes some fair value measurement principles and enhances disclosure requirements related to activities in Level 3 of the fair value hierarchy. The amendments are to be applied prospectively and are effective for annual periods beginning after December 15, 2011. Adoption of the new guidance has not had a material effect on the Company’s consolidated financial statements. Note 3 — Investment Securities The Company’s investments in marketable securities are classified as available-for-sale and are reported at fair market value with the net unrealized gain or (loss) reported as a component of accumulated other comprehensive income (loss) in stockholders’ equity. Investment securities are classified as cash equivalents, short-term investments and long-term investments based on maturity date. Cash equivalents have maturities of three months or less, short-term investments have maturities of greater than three months but equal to or less than one year and long-term investments are those with a maturity date greater than one year. As of September 30, 2012, all of the Company’s long-term investments had contractual maturities of less than 18 months. Investment securities consisted of the following: As of September 30, 2012 As of December 31, 2011 Gross Unrealized Gross Unrealized Cost Gains (Losses) Market Value Cost Gains (Losses) Market Value Money market funds $ $
